Exhibit 10.70

 

Employment Agreement

(hereinafter referred to as ,,Agreement“

 

 

between

 

 

Discovery Technologies Ltd.
Gewerbestrasse 16
4123 Allschwil

(hereinafter referred to als ,,DTL“)

 

 

and

 

 

Urs Regenass, Ph.D.
Muehlerain 14
4107 Ettingen

 

(hereinafter referred to as ,,Employee“)

 

--------------------------------------------------------------------------------

 

WHEREAS, DTL and Discovery Partners International (hereinafter referred to as
DPI), the 100% shareholder of DTL, desire to enter into an employement agreement
with Dr. Urs Regenass;

 

WHEREAS, Dr. Urs Regenass desires to become an employee of DTL;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein set
forth, the parties conclude the following Agreement:

 

--------------------------------------------------------------------------------


 

1.         Employement

 

DTL hereby employs the Employee as Chief Operating Officer (COO) of DTL and Vice
President Biology of DPI. The rights and duties are defined in a separate
document, which shall be an integral part of this Agreement but this document
shall also be subject to modifications as mutually considered necessary. The
Employee is a member of the management team of DPI.

 

The Employee shall legally be an employee of DTL, be globally responsible as COO
for DTL matters and have at the same time global responsibility for biology
matters related to the drug discovery activities of the whole DPI Group.

 

2.         Duration/Termination

 

After duly signed by the parties the Agreement shall become effective upon
assuming the active employment by the Employee with DTL/DPI, but not later than
June 30, 2001, and shall be valid for a definite period of two (2) years. Six
months before the ending of the period of the two years, the parties inform each
other if they are prepared to continue the Agreement.

 

Upon mutual agreement of both parties the Agreement shall be automatically
extended for an indefinite period until terminated by either party thereto
giving, by registered letter, six months notice at the end of each month.

 

3.         Working Hours/Compensation for Overtime

 

The Employe shall work 100% of the normal working hours which are for a full
time position 40 hours a week. The Employee shall devote as much time, attention
and abilitiy as is reasonable to fulfill his duties.

 

Besides the normal vaccation mentioned in the Employment Policies
(Arbeitsreglement) the Employee is entitled to have five days extra for overtime
work. Any compensation for overtime is deemed to be compensated by granting
these extra days for overtime work and therefore, the Employee is not entitled
to additional compensation for overtime.

 

4.         Salary

 

The gross yearly salary will correspond to a fixed amount of CHF 200‘000 (in
words: two hundred thousand Swiss Francs) plus an incentive bonus of 20% or CHF
50’000 (in words: fifty thousand Swiss Francs) guaranteed for the first 12

 

2

--------------------------------------------------------------------------------


 

months. After these first 12 months this amount of CHF 50‘000 is considered
dependent upon reaching the performance objectives as mutually agreed for each
business year, which is identical with the calendar year.

 

The total salary for the first period of 12 months shall be payable in 13 equal
installments of gross CHF 19‘231. The Employee’s contribution to the Swiss
social security scheme as prescribed by Swiss law and according to the
,,Arbeitsreglement” and his contribution to the collective health insurance
(Krankentaggeldversicherung) will be deducted from his salary.

 

The salary can be adjusted by DTL (and/or DPI acting through DTL) as per 1st
January every year taking into consideration DTL’s financial situation, any
general price increase, the situation on the labor market and the individual
performance and function of the Employee. The salary can be adjusted for the
first time as per January 1, 2002.

 

At the end of or during the year DTL (or DPI acting through DTL) may pay a
discretionary bonus. However, previous bonus payments do not set a precedent.
The payment and the amount of this bonus will always remain at the sole and
absolute discretion of DTL/DPI.

 

5.         Other Benefits

 

In addition to the salary as defined in Article 4 the Employee is entitled to
the following benefits:

 

•             DTL will undertake to pay the Employee the difference of the
amount for the Kinderzulage ( children allowance) paid by the previous employer
and the amount paid by DTL to all its employees under its obligations by
cantonal law.

 

•             DTL undertakes to match retirement coverage with the one granted
by the previous employer of the Employee. To this purpose DTL undertakes to
cover the difference of costs between the overall contributions paid by the
Employee under the contract with his previous employer and the overall costs for
the contract with DTL.

 

•             Car allowance: CHF 800 monthly.

 

•             DTL will pay the premium for a death by accident insurance in the
amount of CHF 2 million (two million Swiss Francs). In the case of death by
accident of the Employee 50% of this sum shall be made available to the family
of the Employee and the other 50% will be available to DTL.

 

3

--------------------------------------------------------------------------------


 

•             DPI management will recommend to the Board of Directors that -
upon this Agreement becoming effective - the employee be granted options on
50’000 shares of DPI stock at the trading price of the day starting the
employement. DPI, acting through DTL, may at its only and full discretion grant
additional stock options at any time later.

 

6.         Non Disclosure of Information

 

a)   The Employee agrees that he will not (except in the performance of his
duties as COO of DTL and Vice President Biology of DPI) at any time or in any
manner make or cause to be made any copies, pictures, duplicates, facsimiles or
other reproductions or recording of any reports, studies, memoranda,
correspondence, summaries thereof, or other written, printed or otherwise
recorded materials, , including but not limited to any magnetically recorded
computer programs of data, of any kind whatsoever belonging to or in the
possession of DTL, DPI or customers of DTL and DPI. The Employeee shall have no
right, title or interest in or to any such material, and he agrees that (except
in the performance of his duties as COO of DTL and Vice President Biology of
DPI) he will not, without DTL’s and DPI’s (acting through DTL) prior written
consent, remove any such material from the premises of DTL, and that he will
surrender all such materials to DTL (those relating to DTL and DPI) immediately
upon the termination of his employement with DTL and DPI (acting through DTL) or
at any time prior thereto upon the request of DTL and DPI (acting through DTL);
provided however, that the foregoing does not apply to any such material not
unique to DTL and DPI and the customers of DTL and DPI or that is otherwise
available to the public other than as a result of his breach of this Agreement.

 

b)   The Employee convenants and agrees, without any limitation as to time,
other than for purposes of carrying out DTL’s and DPI’s duties in furtherance of
this Agreement with the customers, that:

 

•             All information obtained by him during the course of performing
services for DTL and DPI pursuant to the agreements between DTL (and DPI acting
through DTL) and the customers of DTL and DPI shall be kept strictly
confidential and he will not anywhere use for himself, or divulge any
confidential or proprietary information with respect to DTL and DPI or any
customer, including, but limited to, their businesses, operations, equipments
and products, to any person, firm, corporation, association or any other entity
for any reason whatsoever,

 

•             He shall not furnish to or use for the benefit of any person,
firm, corporation, association or any other entity any equipment or material or
make use of any

 

4

--------------------------------------------------------------------------------


 

pursuant information received or developed through any existing and future
agreements between DTL or DPI and its customers.

 

7.         Other Professional Activities

 

The Employee is not allowed to pursue any professional activities for his own
personal benefit or on account of a third party, unless he has received the
prior formal consent of DTL and DPI (acting through DTL).

 

DTL and DPI (acting through DTL) are interested in the Employee’s activities in
scientific associations, including teaching at academic institutions, e.g. the
University of Basel, Switzerland, as far as these acitivities are in line with
the duties of the Employee as COO of DTL and Vice President Biology of DPI and
as far as they are contributing to maintain and further the Employee’s
reputation as a leading scientist and manager in the fields of modern biology
and drug discovery.

 

8.         Covenant Against Competition

 

a)   Upon termination of this Agreement the Employee will abstain from entering
into competition with DTL and DPI for a period of one (1) year. This non-compete
clause is valid worldwide except in those jurisdictions where it cannot be
enforced. The Employee will not perform work as an employee, an independent
consultant or contractor for a company engaged in the same fields as DTL and DPI
nor shall he have share interests in private companies working in those fields.
A customer of DPI/DTL is not considered a competitor.

 

b)   In case of violation of the above provision, the Employee shall pay DTL a
fixed penalty equaling the last six (6) months wages (inclusive 13th monthly
installment and bonus payments) for each infringement. Notwithstanding payment
of the penalty, DTL and DPI (acting through DTL) reserve the right to claim
compensation for losses or damages, provided that such losses or damages exceed
the amount of the penalty. Further, DTL and DPI (acting through DTL) expressly
reserve the right to demand that the infringing activitiy be terminated
immediately.

 

c)   The Covenant against Competition lapses according to Article 340c paragraph
2 of the Swiss Code of Obligations if DTL terminates the Agreement without a
valid reason. However, in the event DTL terminates the Agreement or the Employee
terminates the Agreement for a valid reason for which DTL or DPI are
responsible, the Covenant against Competition will continue throughout any time
period that DTL is obliged to continue paying the Employee.

 

5

--------------------------------------------------------------------------------


 

9.         Miscellaneous

 

The Employement Policies (Arbeitsreglement) of DTL are made a part of this
Agreement.

 

10.  Governing Law

 

This Employement Contract will be governed and construed in accordance with
Swiss Employment Law. Venue shall be Arlesheim.

 

 

Allschwill, 20 January 2001

 

Ettingen, 20.1.2001

Place and Date

 

Place and Date

 

 

 

 

 

 

Discovery Technologies Ltd.
(Employer)

 

Employee

 

 

 

/s/ Henri Zinsli

 

 

/s/ Urs Regenass

 

Dr. Henri Zinsli, CEO

 

Dr. Urs Regenass

 

 

 

 

 

 

/s/ Riccardo Pigliucci

 

 

 

Riccardo Pigliucci, Board Member of DTL
and Chairman, President and CEO of DPI

 

 

 

6

--------------------------------------------------------------------------------